Name: Council Regulation (EEC) No 993/83 of 25 April 1983 on the application of Decision No 1/83 of the EEC-Turkey Association Council replacing the unit of account by the ECU in Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Regulation
 Subject Matter: European construction;  monetary relations;  European Union law;  Europe;  executive power and public service
 Date Published: nan

 28 . 4. 83 Official Journal of the European Communities No L 112/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 993/83 of 25 April 1983 on the application of Decision No 1/83 of the EEC-Turkey Association Council replacing the unit of account by the ECU in Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement Whereas these methods have been amended by Deci ­ sion No 1 /83 of the EEC-Turkey Association Council and it is therefore necessary to ensure the implemen ­ tation of that Decision in the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 428/73 of 5 February 1973 on the application of Decisions No 5/72 and No 4/72 of the Association Council set up under the Agreement establishing an Association between the European Economic Community and Turkey ('), as last amended by Regulation (EEC) No 2152/78 (2), implemented in the Community the methods of administrative cooperation laid down by Decision No 5/72 for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agree ­ ment ; HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /83 of the EEC-Turkey Association Council shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on 1 May 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 April 1983 . For the Council The President H.-W. LAUTENSCHLAGER (&gt;) OJ No L 59, 5 . 3 . 1973, p . 73 . (2) OJ No L 253, 15 . 9 . 1978 , p . 1 .